                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION

BYRON O’KEITH BARRETT, #1842807                   §

VS.                                               §                  CIVIL ACTION NO. 4:17cv15

DIRECTOR, TDCJ-CID                                §

                                     ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections thereto having been timely filed, the court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts

same as the findings and conclusions of the court. It is therefore

       ORDERED that the motion to dismiss (Dkt. #16) is GRANTED and that the above-styled

petition for a writ of habeas corpus is DISMISSED without prejudice for lack of subject matter

jurisdiction. A certificate of appealability is DENIED. All other motions by either party not

previously ruled on are hereby DENIED. It is finally

       ORDERED that the Clerk of Court shall return unfiled any new petition for a writ of

habeas corpus submitted by Petitioner regarding his conviction unless he shows that he has

received permission from the Fifth Circuit to file it.

              .    SIGNED this the 12th day of February, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
